Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12-7-21 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 2005/0015480) in view of Oh (US 2014/0211941).
Regarding claim 1, Foran (Fig. 1) discloses an output apparatus (110), comprising circuitry configured to
receive content data (“data sent from host 130 to display unit 134 via video link 132” as discussed in [0049], while “Data captured by inductive signal clamp 128 is in a visual display format, such as, but not limited to, DVI”) from a transmission source of the content data (ie. the host 130),

change second format information of the content data (the DVI format of the content captured by 128, see [0049]) to the first format information (124, 122, 102, and 114 are all used to convert the content data into DVI for display on 118, see [0048] which discusses how “114 converts the received data to a visual display format, such as, but not limited to, DVI” while [0054] further discloses how different displays may have different formats of DVI data), the second format information being supported by a capture board (DVI data is “captured” by 128, which is part of capture board 120, see [0049]), the capture board being connected between the transmission source and the output apparatus (shown in Fig. 1, capture board 120 is between the transmission source 130, on the bottom, and the output apparatus 110, on the top) and
output the content data (114 outputs to 118 for display purposes, see [0050] which discusses “114 can convert the received data to a visual display format. Each display unit 118 can display the converted data”),
wherein the first format information and the second format information include a same type of format of the content data (as discussed in [0048], the display 118 display “visual display format, such as, but not limited to, DVI,” while as discussed in [0049], “Data captured by inductive signal clamp 128 is in a visual display format, such as, but not limited to, DVI”).
However, while Foran discloses that different DVI formats have different “variations, which include pixel formats, timing schemes, and bandwidth” (see [0054]), Foran fails to teach or suggest wherein the pixel formats are specifically a resolution, or wherein the timing schemes are specifically a sampling frequency.
Oh (Fig. 1, 2, and 7) discloses an output apparatus comprising circuitry configured to
receive content data (“100 receives premium content (e.g., 4k content) from broadcasting stations, optical disc, and/or USB” as discussed in [0123]) from a transmission source of the content data (eg. from an optical disc),
acquire first format (eg. HDCP 1.4) information for the content data to be output (“determines whether HDCP authentication can be performed with the sink device 200 according to a method defined in HDCP version 1.4” as discussed in [0125]),
change second format information (eg. 4K content) of the content data to the first format information (“100 downscales premium content in order to encrypt premium content in HDCP version 1.4” as discussed in [0127]), and
output the content data (100 outputs to 200, as discussed in [0128] “100… transmit to the sink device 200”),
wherein the first format information and the second format information each include a resolution or a sampling frequency (eg. the resolution of the first format has a maximum data size of 1920x1080 pixels, while the resolution of the original 4k content has a larger maximum value data size of 3840x2160 pixels, discussed in [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foran so the first format information and the second format information each include a resolution as taught by Oh because this increases compatibility with displays that do not support the resolution of the second format (for example, “related display apparatuses which only support less than HDCP version 2.2” as discussed in [0008]).

Regarding claim 8, Foran (Fig. 1 and 3) discloses an output system, comprising:
a capture board (120) configured to receive content data (via 128) from another device (130), which is a transmission source of the content data (“data sent from host 130 to display unit 134 via video link 132” as discussed in [0049]);
an output device (114) configured to output the content data (114 outputs to 118 for display purposes, see [0050] which discusses “114 can convert the received data to a visual display format. Each display unit 118 can display the converted data”);
a controller (110) including circuitry configured to receive, from the output device, first format information for the content data (the first format is DVI, see also [0064] which discusses how DVI uses the EDID standard to retrieve “graphics capabilities” of the display units), and change second format information of the content data to the first format information (the content data is captured as DVI format, see [0049], while 124, 122, 102, and 114 are all used to convert the content data into DVI for 118, see [0048] which discusses how “114 converts the received data to a visual display format, such as, but not limited to, DVI”), the second format information being possessed by the capture board (“Data captured by inductive signal clamp 128 is in a visual display format, such as, but not limited to, DVI” as discussed in [0049]),
wherein the first format information and the second format information include a same type of format of the content data (as discussed in [0048], the display 118 display “visual display format, such as, but not limited to, DVI,” while as discussed in [0049], “Data captured by inductive signal clamp 128 is in a visual display format, such as, but not limited to, DVI”).
However, while Foran discloses that different DVI formats have different “variations, which include pixel formats, timing schemes, and bandwidth” (see [0054]), Foran fails to teach or suggest wherein the pixel formats are specifically a resolution, or wherein the timing schemes are specifically a sampling frequency.
Oh (Fig. 1, 2, and 7) discloses an output system comprising:
a circuit (100) configured to receive content data (“100 receives premium content (e.g., 4k content) from broadcasting stations, optical disc, and/or USB” as discussed in [0123]) from another device (eg. from an optical disc),
an output device (310) configured to output the content data (100 outputs to 200, as discussed in [0128] “100… transmit to the sink device 200”); and
a controller (120) including circuitry configured to 
receive, from the output device, first format (eg. HDCP 1.4) information for the content data (“determines whether HDCP authentication can be performed with the sink device 200 according to a method defined in HDCP version 1.4” as discussed in [0125]), and
change second format information (eg. 4K content) of the content data to the first format information (“100 downscales premium content in order to encrypt premium content in HDCP version 1.4” as discussed in [0127]), and
wherein the first format information and the second format information each include a resolution or a sampling frequency (eg. the resolution of the first format has a maximum data size of 1920x1080 pixels, while the resolution of the original 4k content has a larger maximum value data size of 3840x2160 pixels, discussed in [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foran so the first format information and the second format information each include a resolution as taught by Oh because this increases compatibility with displays that do not support the resolution of the second format (for example, “related display apparatuses which only support less than HDCP version 2.2” as discussed in [0008]).

Regarding claim 10, Foran (Fig. 1) discloses a method of changing format information, performed by an output apparatus (110), the method comprising:
receiving content data (“data sent from host 130 to display unit 134 via video link 132” as discussed in [0049]) from a transmission source of the content data (ie. the host 130);
checking first format (DVI) information for the content data to be output (“DVI uses the Extended Display Identification Data (EDID) standard to verify the graphics capabilities” as discussed in [0064]);
changing second format information of the content data to the first format information (114 converts the content data into DVI, see [0048] which discusses how “114 converts the received data to a visual display format, such as, but not limited to, DVI”), the second format information being supported by a capture board (DVI data is “captured” by 128, which is part of capture board 120, see [0049]), the capture board being connected between the transmission source and the output apparatus (shown in Fig. 1, capture board 120 is between the transmission source 130, on the bottom, and the output apparatus 110, on the top); and
outputting the content data (114 outputs to 118 for display purposes, see [0050] which discusses “114 can convert the received data to a visual display format. Each display unit 118 can display the converted data”) according to the first format information (“118 displays the converted data,” see [0048]),
wherein the first format information and the second format information include a same type of format of the content data (as discussed in [0048], the display 118 display “visual display format, such as, but not limited to, DVI,” while as discussed in [0049], “Data captured by inductive signal clamp 128 is in a visual display format, such as, but not limited to, DVI”).
However, while Foran discloses that different DVI formats have different “variations, which include pixel formats, timing schemes, and bandwidth” (see [0054]), Foran fails to teach or suggest wherein the pixel formats are specifically a resolution, or wherein the timing schemes are specifically a sampling frequency.
Oh (Fig. 1, 2, and 7) discloses a method of changing format information, performed by an output apparatus, the method comprising:
receiving content data (“100 receives premium content (e.g., 4k content) from broadcasting stations, optical disc, and/or USB” as discussed in [0123]) from a transmission source of the content data (eg. from a broadcasting station);
checking first format (eg. HDCP 1.4) information for the content data (“determines whether HDCP authentication can be performed with the sink device 200 according to a method defined in HDCP version 1.4” as discussed in [0125]); 
changing second format information (eg. 4K content) of the content data to the first format information (“100 downscales premium content in order to encrypt premium content in HDCP version 1.4” as discussed in [0127]),
wherein the first format information and the second format information each include a resolution or a sampling frequency (eg. the resolution of the first format has a maximum data size of 1920x1080 pixels, while the resolution of the original 4k content has a larger maximum value data size of 3840x2160 pixels, discussed in [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foran so the first format information and the second format information each include a resolution as taught by Oh because this increases compatibility with displays that do not support the resolution of the second format (for example, “related display apparatuses which only support less than HDCP version 2.2” as discussed in [0008]).

Regarding claim 2, Foran and Oh disclose an output apparatus as discussed above, and Foran further discloses wherein the circuitry receives the second format information for the content data (eg. the DVI formatted “received data,” as discussed above), and wherein, in a case where the first format information is different from the second format information (the DVI information has “different formats depending upon a variety of parameters” as discussed in [0054]), the circuitry changes the second format information of the content data to the first format information (as discussed above, 124, 122, 102, and 114 are all used to convert the “the received data to a visual display format, such as, but not limited to, DVI” specifically for display 118, as discussed in [0048]).

Regarding claim 3, Foran and Oh disclose an output apparatus as discussed above, and Oh further discloses wherein, in a case where a maximum value of data size of the first format information is less than that of the second format information (eg. the first format has a maximum data size of 1920x1080 pixels, while the original 4k content has a larger maximum value data size of 3840x2160 pixels, discussed in [0087]), the circuitry changes the maximum value of data size of the second format information to that of the first format information (as discussed above, “100 downscales premium content in order to encrypt premium content in HDCP version 1.4” as discussed in [0127], see also [0081]).
It would have been obvious to one of ordinary skill in the art to combine Foran and Oh for the same reasons as discussed above.

Regarding claim 4, Foran and Oh disclose an output apparatus as discussed above, and Foran further discloses wherein the content data is video image data representing a video image (the capture content data is a “digital video signal” as discussed in [0043]).
Additionally, Oh discloses wherein the content data is video image data representing a video image (“100 receives premium content (e.g., 4k content) from broadcasting stations, optical disc, and/or USB” as discussed in [0123], with “digital TV… DVD and Blu-ray” also discussed, in [0006]), and each of the first format information and the second format information includes a maximum value of resolution for the video image (eg. the first format has a maximum resolution of 1920x1080, while the original 4k content has a larger maximum resolution of 3840x2160, discussed in [0087]), and
wherein, in a case where the maximum value of resolution of the first format information is less than that of the second format information (as discussed above, the HDCP version 1.4 resolution of 1920x1080 is less than the 4k resolution of 3840x2160 pixels), the circuitry changes the maximum value of resolution of the second format information to that of the first format information (as discussed above, “100 downscales premium content in order to encrypt premium content in HDCP version 1.4” as discussed in [0127], see also [0081]).
It would have been obvious to one of ordinary skill in the art to combine Foran and Oh for the same reasons as discussed above.

Regarding claim 6, Foran and Oh disclose an output apparatus as discussed above, and Oh further discloses wherein each of the first format information (HDCP version 1.4) and the second format information (HDCP version 2.2) is extended display identification data (EDID) (information on HDCP versions are stored in EDID format, as discussed in [0065]).
It would have been obvious to one of ordinary skill in the art to combine Foran and Oh for the same reasons as discussed above.

Regarding claim 7, Foran and Oh disclose an output apparatus as discussed above, and Foran further discloses wherein the circuitry outputs (via 114) the content data to at least one of a display and a projector (118 is a display), and the circuitry receives the content data via the capture board (120 sends the content data to 110 via network 102) that is configured to receive the content data from the transmission source of the content data (120 receives the content data from 130 via 128).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Foran and Oh as applied to claim 1 above, and further in view of Hashiguchi et al. (US 2008/0133249).
Regarding claim 5, Foran and Oh disclose an output apparatus as discussed above, however fail to teach or suggest wherein the content data is audio data representing audio.
Hashiguchi (Fig. 4) discloses an output apparatus wherein the content data is audio data representing audio (audio data is sent by 100 to 200, as discussed in [0090]), and each of the first format information (the format of the data used by 200) and the second format information (the format of the original source data) includes a maximum value of sampling frequency for the audio (the original source audio has a “audio sampling frequency Fs (192 kHz)” as discussed in [0092], while the first format information has a “maximum Fs output (96 kHz) of the video/audio data receiving device 200 set in the EDID information” as discussed in [0092]), and wherein, in a case where the maximum value of sampling frequency of the first format information is less than that of the second format information (as discussed above, the first format information has a maximum frequency of 96 kHz, which is less than the second format information maximum frequency of 192 kHz), the circuitry changes the maximum value of sampling frequency of the second format information to that of the first format information (“it is necessary to down sample the audio sampling frequency Fs to half the value, that is, 96 kHz” as discussed in [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foran and Oh so the content data includes audio data representing audio as taught by Hashiguchi because “transmitting video and audio simultaneously by integrated signals” allows “digital AV home electrical appliances such as digital TVs” to provide a user with a full multimedia experience that includes both video and audio (see [0005]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Foran and Oh as applied to claim 8 above, and further in view of Inoue et al. (US 2008/0080596) and Wang et al. (US 2014/0043538).
Regarding claim 9, Foran and Oh discloses an output systems as discussed above, however fails to teach or suggest wherein the capture board further includes a memory that stores the second format information for the content data, and wherein, in response to a power supply of the output device being turned on, the capture board starts operating, and notifies the transmission source of the content data that the capture board is connected and transmits the second format information stored in the memory to the transmission source of the content data.
Inoue (Fig. 1 and 2) discloses an output system, comprising:
a capture board (200) configured to receive content data from another device (100), which is a transmission source of the content data (“video and audio signals transmitted from the source apparatus 100” as discussed in [0039]);
an output device (300) configured to output the content data (eg. “the video signal is displayed on a display part of the sink apparatus 300” as discussed in [0039]);
a controller (including 210 and 230) including circuitry configured to receive, from the output device (via 402), first format information for the content data (discussed in [0048], “402 is used for transferring the EDID information, which is information defining formats of the video and audio signals”), and change second format information of the content data (eg. the original content data transmit from 120) to the first format information (based on the EDID information, the content from 120 is selected to be one of the “receivable formats” of 300, see [0052]), the second format information being possessed by the capture board (120 passes the data to capture board 220 via 400, as seen in Fig. 1),
wherein the capture board (220) further includes a memory (221) that stores the second format information for the content data (EDID information is stored in 221, see [0049]), wherein, in response to the output device being connected (detected with the HotPlug signal line 403, as discussed in [0061]), the capture board starts operating (“YES in S1” as seen in Fig. 4, see also [0061]), and notifies the transmission source of the content data that the capture board is connected (specifically, “notifies the source apparatus 100” to wait for possibly updated EDID information, see [0061]) and transmits the second format information stored in the memory (stored in step S9) to the transmission source of the content data (in step S10, the EDID information is sent to 100 from memory 221, see [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foran and Oh so the capture board includes a memory to store the second format information as taught by Inoue because this allows the EDID information to be updated to the optimal format for the output device (see [0012]).
However, although Inoue discloses the capture board starting operation in response to the output device being connected, Foran, Oh, and Inoue fail to teach or suggest specifically starting operation in response to “a power supply of the output device being turned on.”
Wang (Fig. 7-9) discloses wherein, in response to a power supply of the output device being turned on (“Once power supply 818 is providing power to display 706,” communication “to determine optimum display settings” begins, as discussed in [0104]), a device (eg. 702) starts operating (eg. sending the format capabilities and resolution in s916, and then receiving audio and video signals to process in s918, see [0112] and [0113]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foran, Oh, and Inoue so the capture board starts operation to transmit format information in response to a power supply of the output device being turned on as taught by Wang because prevents wasted power that would be caused by operating some devices while other devices are powered off.

Response to Arguments
Applicant's arguments filed 12-07-21 have been fully considered but they are not persuasive.
Regarding claims 1, 8, and 10, the applicant argues that Foran fails to teach or suggest wherein the first format information and the second format information include a same type of format of the content data.  However, as discussed in the rejection above, the first format data is DVI format data (“114 converts the received data to a visual display format, such as, but not limited to, DVI” as discussed in [0048]).  Additionally, Foran specifically teaches wherein the second format information, captured by 128, is also DVI format data (“Data captured by inductive signal clamp 128 is in a visual display format, such as, but not limited to, DVI” as discussed in [0049]).  Therefore, Foran properly teaches wherein “the first format information and the second format information include a same type of format of the content data” as required by the claims.
Additionally, due to the amendments (eg. regarding the resolution and sampling frequency), the reference of Oh (previously presented to reject claims 3 and 4) has been added to the rejections of claims 1, 8, and 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691